                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

LEWIS R. STEPPE, JR.,                          )
     Plaintiff,                                )        Civil Action No. 7:19-cv-00482
                                               )
v.                                             )
                                               )       By: Norman K. Moon
MS. COOK, et al.,                              )       Senior United States District Judge
      Defendants.                              )

                                   MEMORANDUM OPINION

       Plaintiff Lewis R. Steppe, Jr., proceeding pro se, filed a complaint pursuant to 42 U.S.C.

§ 1983. Although he responded to defendants’ motion to dismiss, a notice from the court

recently sent to him was returned as undeliverable with the notation “Not Here,” and no

forwarding address was given. (Dkt. No. 27.) Steppe was advised in prior orders from the court

that he must notify the court in writing immediately upon his transfer or release and provide a

new address. (Dkt. Nos. 3, 4.) He also was warned that his “failure to notify the court of such a

change of address will result in the dismissal of this case.” (Dkt. No. 3 at 3; Dkt. No. 4 at 2.)

       Because of Steppe’s failure to keep the court advised of his address, the court has no

means of contacting him. I will therefore dismiss Steppe’s complaint without prejudice. All

pending motions will be denied without prejudice as moot. Steppe is advised that he may refile

his claims in a separate action, subject to the applicable statute of limitations.

       An appropriate order will be entered.

       Entered: February 24th
                         __, 2020.
